United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 19-3459
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Todd Allen Tuttle

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Sioux Falls
                                   ____________

                            Submitted: April 27, 2020
                              Filed: April 30, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Todd Tuttle appeals a within-Guidelines-range sentence of 10 months in
prison for violating the conditions of supervised release. He challenges both the
decision to revoke supervised release and the substantive reasonableness of the
resulting sentence. His attorney also seeks permission to withdraw.
       We conclude that the district court 1 did not abuse its discretion when it
revoked supervised release. See United States v. Edwards, 400 F.3d 591, 592 (8th
Cir. 2005) (per curiam) (holding that there was no abuse of discretion when the
defendant admitted to violating a supervised-release condition). Nor is Tuttle’s
sentence substantively unreasonable. See United States v. Miller, 557 F.3d 910, 917
(8th Cir. 2009) (applying an abuse-of-discretion standard); United States v. Perkins,
526 F.3d 1107, 1110 (8th Cir. 2008) (stating that a within-Guidelines-range sentence
is presumptively reasonable). The record establishes that the district court
sufficiently considered the statutory sentencing factors, 18 U.S.C. §§ 3553(a),
3583(e)(3), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006).
Accordingly, we affirm the judgment and grant counsel permission to withdraw.
                       ______________________________




      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
                                    -2-